Citation Nr: 1721003	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) and residuals therefrom.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT THE HEARING

The Veteran


ATTORNEY FOR THE BOARD

E.F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Army from January 1971 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in April 2014 and December 2015.

In March 2013 the Veteran testified at the RO before a Veteran's Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing has been prepared and added to the record.  The Veteran was notified of the opportunity to have another hearing because the VLJ who held the hearing was no longer at the Board, but the Veteran submitted a written statement declining an additional hearing.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran had a TBI that is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI and residuals therefrom have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, private treatment records were obtained, service treatment records were obtained, and VA medical opinions were obtained.  After requesting records from the Social Security Administration (SSA), VA was informed the records had been destroyed.  The Veteran was notified of the unavailability of SSA records and provided an opportunity to supplement the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a traumatic brain injury during his active service, resulting in his current cognitive difficulties.

As it pertains to a current disability, the Board notes that there has been some question as to whether the Veteran has a diagnosis of a traumatic brain injury.  During the course of the appeal he has been treated for paranoid schizophrenia, headaches, and possible seizures, and the Veteran reported having head trauma several years before service.  The Veteran was never diagnosed with a traumatic brain injury during service, and his neurologist has classified his diagnosis as "events of unknown type or character".  The Veteran's diagnosis of a traumatic brain injury appears to be based on his own assertions, rather than objective findings.  

Service treatment records show that in August 1971 the Veteran was briefly hospitalized in a neuropsychiatric ward after an altercation where he injured a fellow serviceman with a knife.  The Veteran asserted that he had amnesia from the event.  The Veteran also asserted that he had a similar incident one year prior to this and that he had head trauma several years prior that knocked him unconscious.  Given the report of pre-service head trauma, the Veteran had head x-rays performed.  Those x-rays were normal, as was his neurological examination.  The treatment provider indicated that the Veteran's amnesia could not be documented as real or feigned.  

The first treatment for a head injury following service was in 1996 when the Veteran began complaining of headaches.  Around this time the Veteran provided various accounts of head injuries.  He asserted that in service a sergeant hit him with the butt of an M16 weapon, and that he was knocked unconscious.  He also asserted that he fell in a fox hole with his heavy pack and that he sought treatment afterwards for head trauma.  The Veteran also indicated that he had fought with a private who was stealing socks and during the altercation a wall locker fell on his head.  

As it pertains to a nexus between the Veteran's current disability and active duty service, the Board notes that the sum of the evidence is negative to his claim.  In May 2014 the Veteran underwent VA examination in connection with his claim.  At the time he reported that his head injury stemmed from being attacked by two or three other men after advising another soldier about stealing socks; he indicated that he was hit in the head more than once by one of the other soldiers and that he was dizzy afterwards for a while.  He also reported the incidents of being hit with a locker and falling in a fox hole.  The Veteran reported having a bad memory for at least 20 years.  During the mental status examination the Veteran had normal judgment, but he reported being unable to go out in public because of noise.  He had some deficits in orientation, but his vision and motor activity were normal.  The Veteran reported having nightmares and headaches; he indicated at first that the headaches were constant but then admitted they were up to three times per week.  He reported that he has dizziness when mowing the yard because of heat.  The Veteran's consciousness and communication were normal, but he had an anxious mood and pressured speech.  His thoughts were disorganized, but his only deficits on the mini-mental status examination were for delayed recall.  The VA examiner referenced the Veteran's September 2011 brain MRI that was normal, and his EEG studies in September 2011 and March 2013 that were normal.

In reviewing the file the VA examiner noted that the Veteran had different accounts of the incidents described in the medical history than what he described during the interview.  For example, in the interview, the Veteran did not describe experiencing loss or alteration of consciousness after his head injuries, but he described having dizziness.  The VA examiner noted that the service treatment records documented the knife assault, but did not mention the Veteran falling into a fox hole or being hit with a weapon.  She noted that the Veteran's neurological examination after the knife altercation was normal.  Based on the findings the VA examiner asserted that he was unable to provide an opinion as to whether the Veteran suffered a mild TBI or concussion since there were differing accounts and a lack of supporting evidence.  However, the VA examiner hypothesized that if the Veteran suffered a mild TBI following the events, it would appear as though he experienced the natural course of recovery following a mild TBI in that he had a gradual reduction of symptoms that happened over a few days or weeks; the VA examiner surmised that this was evidenced in that the Veteran had asserted there had been no change to his medical condition in the September 1971 document at separation.  As it pertained to the Veteran's cognitive problems, the VA examiner indicated that she was unable to attribute them to events outlined in the medical history without resort to mere speculation.  She asserted that the Veteran's complaints of a sleep disturbance and impaired social interaction were likely related to his mental health diagnoses, but she deferred her findings to a mental health provider.  The VA examiner noted that the Veteran had no indication of headaches in service and that she was unable to attribute his current headaches to service because the first noted complaint of headaches was more than 20 years after separation from service.  She indicated that his headaches may be related to his neck and shoulder pain from a job injury in 1991.  She concluded that the Veteran had never been formally diagnosed with seizures and that he was diagnosed with general headaches without a cause and that he currently carried the diagnosis of "events of unknown type or character" rather than a diagnosis of seizures.  

In March 2016 the same VA examiner reviewed the Veteran's file and opined that it was less likely than not that the Veteran suffered an in-service mild TBI or concussion because there were no service treatment records detailing an in-service TBI or concussion, or evidence that the Veteran required post-concussive treatment.  The VA examiner noted that the Veteran was hospitalized after the knife assault and that at the time he reported a history of head trauma several years prior, but that he denied having a head injury during any of the interview; he was not diagnosed with a mild TBI or concussion at that time.  The VA examiner surmised that since the Veteran asserted having head trauma several years prior, any injury would have occurred prior to the Veteran entering active duty.  She concluded that the Veteran did not suffer an in-service mild TBI or concussion; it was her opinion that he did not currently have chronic residuals related to an in-service mild TBI or concussion.  

As it pertained to the Veteran's headaches, the VA examiner noted that the Veteran had reported having occasional severe headaches in service in August 1971, but that there were no other service treatment records indicating that the Veteran required treatment for his headaches related to an in-service mild TBI.  She opined that the Veteran did not have headaches related to an in-service mild TBI.  As it pertained to the Veteran's seizures, the VA examiner noted that the Veteran had no in-service diagnosis of seizures and did not require treatment for seizures during service, and that he had been diagnosed with "events of unknown type or character".  The VA examiner indicated that the Veteran denied having any seizures or loss of consciousness in October 2015; there was also evidence that the Veteran denied having seizures or a history of seizures in August 1971 and November 1994, and his treatment notes showed no evidence of seizures in August 1971, September 2011, March 2013, and October 2015.

As it pertained to the impaired social interaction the VA examiner cited the Veteran's impaired social interaction as it related to the knife assault in service, but opined that since there was no evidence of an in-service TBI, it was her opinion that the Veteran did not have impaired social interaction related to an in-service mild TBI.  For the same reason that the Veteran did not have an in-service mild TBI, the VA examiner opined that the Veteran did not have cognitive problems related to an in-service mild TBI.  The VA examiner also referenced the prior remand directive to discuss sleep problems and noted that the Veteran had not sought treatment or reported symptoms of insomnia during service, and that it was her opinion that the Veteran did not have sleep problems related to an in-service mild TBI.  The VA examiner concluded that the Veteran was a man with a history of paranoid schizophrenia who had reported possible seizures but had denied having seizures or loss of consciousness after the Department of Public Safety put a restriction on his driver's license.  

The Board finds that the majority of the evidence is against the Veteran's claim.  While the Veteran has reported having differing in-service head injuries, there is no documentation of them outside of his own assertions.  When the Veteran was in service he reported having prior head trauma, but he indicated it was a few years before entering service.  Moreover, his physical examination findings, MRIs, and EEGs have shown no evidence of a TBI.  The Veteran has complained of having seizures but there is no diagnosis of this disability; the objective findings are normal.  In fact, in October 2015 the Veteran denied ever having seizures and insisted that he had been misunderstood in the years prior.  The Veteran has exhibited cognitive difficulties and poor social interaction, but the VA examiner has attributed these symptoms to a mental health deficit.  He has also reported having headaches but there is no indication that he had these in service other than one assertion of having headaches; his first treatment for headaches was in the 1990's, many years after separating from service.  Likewise, there is no evidence of a sleep disorder in service.  Overall, there is minimal objective evidence substantiating these impairments, and there is little evidence of a current TBI disability that is related to service.  The Board recognizes that an August 2012 VA treatment record notes 2 scars on the Veteran's head "from his TBI in the military which is thought to be possibly causing these seizure event."  As noted, the Veteran more recently denied having had seizures.  In any event, the Board finds the scars on the Veteran's head do not help to substantiate his claim as during service the Veteran reported an injury to the head prior to service, and as discussed below the evidence is against a finding of any head injury during service.

To the extent the Veteran has asserted he suffered a head injury during service, the Board finds these statements to be not credible.  After attacking another soldier with a knife the Veteran was briefly hospitalized in a neuropsychological ward.  At that time it was noted that neurological examination was normal; there were no reports of an in-service head injury.  As the Veteran was undergoing neurological examination and reported pre-service head trauma at the examination, the Board would expect that he also would have reported any in-service head trauma if such had occurred.  The Veteran was processed out of the military one month after this examination.  The record does not reflect any other fights or field training incidents during that time period, nor would the Veteran have been in a Platoon leader position after the knife attack and psychiatric hospitalization.  Thus, the Board finds the Veteran's statements to be lacking credibility.  The other evidence of record does not suggest that the Veteran suffered a head injury during service.  The finding that the Veteran's reports of in-service head injuries are not credible is also supported by the VA examiner's findings in March 2016. 

In addition, while the Veteran relays that he has a TBI that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a TBI are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of any TBI is not competent medical evidence.  Moreover, whether the symptoms the Veteran allegedly experienced in service or following service are in any way related to any current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of any current neurological disability is not competent medical evidence.  

In making this determination the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not for application and service connection must be denied.


ORDER

Entitlement to service connection for a TBI and residuals therefrom is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


